      Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AURELIUS CAPITAL MASTER, LTD.,

                    Plaintiff,
                                              19 Civ. 351 (LAP)
-against-

THE REPUBLIC OF ARGENTINA,

                    Defendant.


NOVORIVER S.A.,

                    Plaintiff,
                                             19 Civ. 9786 (LAP)
-against-

ARGENTINE REPUBLIC,

                    Defendant.



ACP MASTER, LTD.,

                    Plaintiff,
                                             19 Civ. 10109 (LAP)
-against-

THE REPUBLIC OF ARGENTINA,

                    Defendant.



683 CAPITAL PARTNERS, LP,

                    Plaintiff,
                                             19 Civ. 10131 (LAP)
-against-

THE REPUBLIC OF ARGENTINA,

                    Defendant.
        Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 2 of 38




ADONA LLC, EGOZ I LLC, EGOZ II
LLC, MASTERGEN, LLC, ERYTHRINA,
LLC, AP 2016 1, LLC, AP 2014
3A, LLC, AP 2014 2, LLC, AND
WASO HOLDING CORPORATION,                      19 Civ. 11338 (LAP)

                      Plaintiffs,

-against-                                       MEMORANDUM & ORDER

THE REPUBLIC OF ARGENTINA,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is the Republic of Argentina’s (the

“Republic’s”) motion to dismiss1 the Amended Complaints filed by

each of Plaintiffs Aurelius Capital Master, Ltd. (“Aurelius”),

Novoriver S.A. (“Novoriver”), ACP Master, Ltd. (“ACP”), 683

Capital Partners, LP (“683 Capital”), and Adona LLC, Egoz I LLC,

Egoz II LLC, Mastergen, LLC, Erythrina, LLC, AP 2016 1, LLC, AP

2014 3A, LLC, AP 2014 2, LLC, and WASO Holding Corporation



    1 (See Defendant the Republic of Argentina’s Notice of
Motion to Dismiss the Amended Complaints, dated June 8, 2020
[dkt. no. 32 in 19-cv-351; dkt. no. 21 in 19-cv-9786; dkt. no.
22 in 19-cv-10109; dkt. no. 22 in 19-cv-10131; dkt. no. 16 in
19-cv-11338]; see also Defendant the Republic of Argentina’s
Memorandum of Law in Support of its Motion to Dismiss the
Amended Complaints (“Mot.”), dated June 8, 2020 [dkt. no. 34 in
19-cv-351; dkt. no. 23 in 19-cv-9786; dkt. no. 24 in 19-cv-
10109; dkt. no. 24 in 19-cv-10131; dkt. no. 18 in 19-cv-11338];
Defendant the Republic of Argentina’s Reply in Support of its
Motion to Dismiss the Amended Complaint (“Reply”), dated Sept.
21, 2021 [dkt. no. 38 in 19-cv351; dkt. no. 26 in 19-cv-9786;
dkt. no. 27 in 19-cv-10109; dkt. no. 29 in 19-cv-10131; dkt. no.
22 in 19-cv-11338].)


                                      2
         Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 3 of 38



(“Adona,” and together with Aurelius, Novoriver, ACP, and 683

Capital, “Plaintiffs”).2       Plaintiffs, who are holders of GDP-

linked debt securities issued by the Republic,            jointly oppose

the motion.3

     In its Original Complaint,4 Aurelius alleged that the

Republic failed to make approximately $61 million in payments

required under the terms of securities issued by the Republic,

based on the Republic’s economic performance.            Aurelius

contended that because the securities’ governing documents

calculated any payment amount using GDP metrics published by the

Republic’s Instituto Nacional de Estadistica y Censos (“INDEC”)

--and because INDEC failed to publish GDP data required to

calculate the payment amount for 2013 after INDEC rebased its

GDP figures--bondholders could substitute the EMEA index, also

published by INDEC, to determine the Payment Amount.             The Court


     2 (Amended Complaint (“Aurelius AC”), dated Mar. 9, 2020
[dkt. no. 28 in 19-cv-351]; Amended Complaint (“Novoriver AC”),
dated Mar. 18, 2020 [dkt. no. 13 in 19-cv-9786]; Amended
Complaint (“ACP AC”), dated Mar. 9, 2020 [dkt. no. 14 in 19-cv-
10109]; Amended Complaint (“683 AC”), dated Mar. 23, 2020 [dkt.
no. 14 in 19-cv-10131]; Amended Complaint (“Adona AC”), dated
Mar. 23, 2020 [dkt. no. 8 in 19-cv-1138]) (together, the
“Amended Complaints”).
     3 (Plaintiffs’ Joint Memorandum of Law in Opposition to
Defendant’s Motion to Dismiss the Amended Complaints, dated Aug.
24, 2020 [dkt. no. 18 in 19-cv-351; dkt. no. 24 in 19-cv-9786;
dkt. no. 25 in 19-cv-10109; dkt. no. 25 in 19-cv-10131; dkt. no.
19 in 19-cv-11338].)
     4 (Complaint (“Original Complaint”), dated Jan. 14, 2019
[dkt. no. 1 in 19-cv-351].)

                                       3
      Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 4 of 38



held that the plain terms of the securities’ governing documents

prohibited such a substitution and dismissed Aurelius’ claims

without prejudice.    See Aurelius Cap. Master, Ltd. v. Republic

of Argentina, No. 19 CIV. 351 (LAP), 2020 WL 70348, at *7-8

(S.D.N.Y. Jan. 7, 2020).

    In their Amended Complaints, Aurelius and the other

Plaintiffs bring claims against the Republic under New York law

for breach of contract, including for breach of the covenant of

good faith and fair dealing.      They assert that the Republic

breached the terms of the global securities by its failure to

cause INDEC to publish 2013 Actual Real GDP in 1993 prices and

on the Republic’s substitution of other unadjusted GDP figures

in light of the unavailability of this data.        Defendant then

argues there was no express or implied obligation on behalf of

the Republic to cause INDEC to publish these figures, that the

Republic had sole discretion to calculate any Payment Amount in

the absence of those figures, and that the Republic’s good faith

and fair dealing claims do not meet Fed. R. Civ. P. 9(b)’s

heightened pleading requirements.

    For the reasons described below, Defendant’s motion to

dismiss the Amended Complaints is denied.




                                    4
           Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 5 of 38



  I.        Background

       The Court assumes familiarity with this dispute’s general

background, which the Court recounted at length in its Order

granting the Republic’s motion to dismiss Aurelius’ Original

Complaint (“Original Complaint”).             (See Opinion & Order, dated

January 7, 2020 (“Op.”) [dkt. no. 25 in 19-cv-351]); see also

Aurelius Cap. Master Ltd., 2020 WL 70348, at *1-5.

       The Court refers to that Opinion insofar as it is relevant

to the instant motion and recounts the additional facts as the

Amended Complaints allege them.5

      1. The Global Securities

       In December 2001, the Republic announced a moratorium on

its debt service payments after a sharp increase in the interest

payments due on its existing debt.             (Op. at 3.)   Thereafter, in

2005 and 2010, the Republic initiated a voluntary debt exchange

program whereby owners of the Republic’s defaulted debt could

exchange their non-performing bonds for new securities.               (Id. at

4.)    To entice bondholders to make this exchange at a discount,

the Republic sweetened the deal:             it also offered exchange

participants GDP-linked securities--the 2005 Global Security and




       5
       The Court accepts as true all factual allegations in the
Amended Complaints and draws all reasonable inferences in favor
of Plaintiffs. Marbi Corp. of New York v. Puhekker, 9
F. Supp.2d 425, 427 (S.D.N.Y. 1998).


                                         5
         Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 6 of 38



2010 Global Security6 at issue--which required the Republic to

make additional payouts in the event that the Republic’s

macroeconomic performance exceeded certain thresholds in each

year.     (Id. at 5 n.2.)     The parties dispute whether a Payment

Amount is owed to bondholders based on the Republic’s economic

performance for the calendar year 2013 (“2013 Reference Year”),

a sum which would have come due on December 15, 2014.

     The 2005 Global Security and 2010 Global Security contain

the same material terms.        (Id. at 5 n.5.)      Under the terms of

the Global Securities, payment is due for a Reference Year,

when, first, Actual Real GDP exceeds Base Case GDP for the

relevant Reference Year (the “GDP Subtest”).            (Id. at 6.)       The

Global Security defines Actual Real GDP as “for any Reference

Year, the gross domestic product of Argentina for such Reference

Year measured in constant prices for the Year of Base Prices, as

published by INDEC,” INDEC being the Instituto Nacional de

Estadistica y Censos (“INDEC”).            (Ex. B to Aurelius AC, Form of

Security (“Global Security”) [dkt. no. 28-2 in 19-cv-351] § 1(e)

at R-2.)     Base Case GDP is specifically listed for every

Reference Year in a chart contained in the Global Security.

(See Global Security § 1(e) at R-3).            As with Actual Real GDP,

Base Case GDP figures in the Global Security are calculated


     6 Capitalized terms retain the same meanings as in the
Court’s January 7, 2020 Order.


                                       6
        Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 7 of 38



using 1993 as the Year of Base Prices.         (Id. § 1(e) at R-5).

The Global Security specifies that INDEC, in its discretion, may

elect to change the Year of Base Prices, a process also known as

“rebasing” the GDP calculations.          (See Op. at 11.)   If that

occurs, the Base Case GDP figures listed in the Global Security

must be adjusted using the Adjustment Fraction, “the numerator

of which shall be the Actual Real GDP for such Reference Year

measured in constant prices of the [new] Year of Base Prices,

and the denominator of which shall be the Actual Real GDP for

such Reference Year measured in constant 1993 prices.”            (Global

Security § 1(e), at R-3; Op. at 8-9, n.3.)

    Even if economic indicators pass the GDP Subtest just

described, the Republic still is only required to make payment

if Actual Real GDP Growth exceeds Base Case GDP Growth for the

Reference Year (the “GDP Growth Subtest”).          The Global Security

defines “Actual Real GDP Growth” to mean “for any Reference

Year, the percentage change in Actual Real GDP for such

Reference Year, as compared to Actual Real GDP for the

immediately preceding Reference Year.”          (Id. at 9 (citing Global

Security § 1(e) at R-2).)        However, if INDEC has rebased GDP,

the Global Security requires that the new Year of Base Prices be

applied to the Actual Real GDP for the immediately preceding

year.    (Id.)   The Global Security defines “Base Case GDP Growth”

to mean “for any Reference Year, the percentage change in Base


                                      7
        Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 8 of 38



Case GDP for such Reference Year, as compared to Base Case GDP

for the immediately preceding Reference Year.”           (Id. at 10.)

       In 2014, INDEC made changes that are relevant to the

securities at issue: it elected to rebase its GDP, switching the

Year of Base Prices from 1993 to 2004, and also “discontinued

the calculation of the Republic’s real GDP in constant 1993

prices.”    (Id. at 10-11).     This meant that some of the data

required for calculating the Base Case GDP Adjustment Fraction,

i.e., the Republic’s Actual Real GDP in constant 1993 prices for

the full-year 2013, was not available.          (Id. at 11.)

       2. The Court’s January 7, 2020 Order

       In its First Complaint, Aurelius alleged that the Republic

owed Global Security holders a payment for the 2013 Reference

Year but breached its obligation to pay them.           (Id. at 10.)     In

the absence of published INDEC data for Republic’s Actual Real

GDP in constant 1993 prices, Aurelius alleged that this payment

was due based on a different set of economic data also published

by INDEC: the EMAE Index.       (Id.)     Using the EMAE Index figures,

Aurelius calculated a version of the Republic’s 2013 Actual Real

GDP in constant 1993 prices to show, allegedly, that Actual Real

GDP Growth exceeded Base Case GDP Growth for 2013.             (Id. at 12-

13.)     Based on these figures, Aurelius claimed that the

Republic breached the Global Securities’ terms when the Republic

failed to tender payment for the 2013 Reference Year.


                                      8
         Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 9 of 38



     The Republic’s Motion to Dismiss asserted, principally,

that (1) Aurelius had failed to allege that the Republic made

its payment calculation in bad faith, by willful misconduct, or

in manifest error, the showing required by the Global

Securities’ “binding effect clause” and (2) the EMAE Index that

Aurelius argued should determine the Republic’s payment

obligation fell outside that prescribed in the securities’

governing documents.       (Id. at 17.)

     The Court agreed with the Republic that the latter ground

required dismissal of Aurelius’ complaint.           In doing so, the

Court noted that the Global Security unequivocally stated that

the figure for Actual Real GDP, which referred to the version of

the Republic’s gross domestic product published by INDEC, did

not contemplate the EMAE Index as a substitute.            (Id. at 19.)

The Court also observed that “the Republic was under no explicit

contractual obligation to continue to calculate Actual Real GDP

using constant 1993 prices, [and] maintained significant

discretion under the terms of the Global Security to rebase its

GDP.”     (Id. at 20 n. 7.)     The Court granted Aurelius leave to

amend its complaint.       (Id. at 21.)7




     7 The parties thereafter stipulated to allow all Plaintiffs
to amend their complaints and to coordinate these actions for
pre-trial purposes. (See Stipulation & Order, dated Apr. 7,
2020 [dkt. no. 30 in 19-cv-351].)


                                       9
        Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 10 of 38



    3. The Amended Complaints

    In their Amended Complaints, Plaintiffs contend the

Adjustment Fraction ensures that Argentina cannot deprive

Warrant holders of their rights to payment for a given year by

simply rebasing its GDP.       Without the Adjustment Fraction and

its inputs, Actual Real GDP and Actual Real GDP Growth would be

measured in prices of the new Year of Base Prices, while Base

Case GDP and Base Case GDP Growth would be measured in 1993

prices, rendering an “apples to apples” comparison of year-over-

year figures impossible.       (See Aurelius AC ¶¶ 31-32; Novoriver

AC ¶¶ 33-35; ACP AC ¶¶ 31-32; 683 AC ¶¶ 78-79; Adona AC ¶¶ 47-

49, 64-65.)

    Plaintiffs allege that in 2013, as it was becoming apparent

that Argentina would owe a payment under the GDP Warrants for

Reference Year 2013, the Republic announced that it was changing

the Year of Base Prices from 1993 to 2004.           (See Aurelius AC

¶ 37; Novoriver AC ¶ 39; ACP AC ¶ 37; 683 AC ¶ 57; Adona AC

¶ 57.)     INDEC proceeded to publish Actual Real GDP in 2004

prices for 2012 and 2013, and Actual Real GDP in 1993 prices for

2012, but it did not publish Actual Real GDP in 1993 prices for

2013.    (See Aurelius AC ¶ 38; Novoriver AC ¶ 40; ACP AC ¶ 38;

683 AC ¶¶ 66, 88; Adona AC ¶ 13.)          Had INDEC published Actual

Real GDP in 1993 prices, Plaintiffs contend that it would have

been clear that a payment was due under the GDP Warrants.             They


                                      10
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 11 of 38



contend that Argentina withheld the full-year 2013 figure to

hide the fact that a payment was due and to frustrate Warrant

holders’ ability to calculate the Adjustment Fraction.          (See

Aurelius AC ¶ 39; Novoriver AC ¶¶ 41, 76; ACP AC ¶¶ 39, 63; 683

AC ¶¶ 57-59; Adona AC ¶ 86.)

    Plaintiffs once again point to the EMAE Index to show that

payment would have been due if INDEC had published Actual Real

GDP in 1993 prices for 2013.     INDEC published the EMAE Index for

the full year 2013, which took into account the Actual Real GDP

data measured in 1993 prices published for the first three

quarters, used information and methodology used to calculate

Actual Real GDP measured in 1993 prices, and exactly tracked

Actual Real GDP measured in 1993 prices.       (See Aurelius AC

¶¶ 41-57; Novoriver AC ¶¶ 43-56; ACP AC ¶¶ 41-57; 683 AC ¶¶ 69-

91; Adona AC ¶¶ 53-80.)    Based upon data that INDEC published as

of the Calculation Date, Plaintiffs contend that the full-year

Actual Real GDP for Reference Year 2013 measured in 1993 prices

that INDEC should have published can be determined and shows

that the Growth Condition was met for Reference Year 2013.             (See

Aurelius AC ¶¶ 41-57; Novoriver AC ¶¶ 43-56; ACP AC ¶¶ 41-57;

683 AC ¶¶ 69-91; Adona AC ¶¶ 81-90.)

    Plaintiffs further contend that the Republic can cause

INDEC to publish data because INDEC is a part of the Ministry of

Economy of the Republic and subject to direct oversight by the


                                   11
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 12 of 38



President, who may issue instructions and orders to INDEC and

overrule INDEC’s decisions.     (Aurelius AC ¶¶ 25, 36, 62;

Novoriver AC ¶¶ 27, 38, 75; ACP AC ¶¶ 25, 36, 62; 683 AC ¶ 44;

Adona AC ¶ 50.)   On these bases, Plaintiffs assert that the

Republic has the power to compel INDEC to publish Actual Real

GDP in 1993 prices.    (Id.)

    Plaintiffs assert claims for breach of contract, including

under the implied covenant of good faith and fair dealing.

    Plaintiffs contend that the Republic breached the Global

Securities’ terms by failing to apply the Adjustment Fraction to

Base Case GDP when calculating Base Case GDP Growth and

calculating the Payment Amount using unadjusted figures instead,

in breach of the Global Securities “Modifications” provision.

(See Aurelius AC ¶¶ 67-68, 73; Novoriver AC ¶¶ 11, 79-80; ACP AC

¶¶ 67-68, 73; 683 AC ¶¶ 10, 17, 123; Adona AC ¶¶ 14, 65-66.)           As

to Plaintiffs’ good faith and fair dealing claims, the Amended

Complaints contend that the Republic sought to hide the fact

that the Argentine economy would meet the conditions for a

payment for Reference Year 2013 by inappropriately using

rebasing as an excuse to stop publishing Actual Real GDP in 1993

prices, destroying or injuring the rights of Plaintiffs to

receive the fruits of the contract.      (See Aurelius AC ¶¶ 63, 66-

73; Novoriver AC ¶¶ 63, 85-89; ACP AC ¶¶ 65-73; 683 AC ¶¶ 121-

130; Adona AC ¶¶ 118-129.)


                                   12
        Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 13 of 38



  II.     Legal Standards

    1. Rule 12(b)(6)

    To survive a Rule 12(b)(6) motion to dismiss, a complaint

must plead sufficient facts “to state a claim to relief that is

plausible on its face.”       Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).      “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).    That “is not akin to a probability requirement, but it

asks for more than a sheer possibility that a defendant has

acted unlawfully.”      Krys v. Pigott, 749 F.3d 117, 128 (2d Cir.

2014).    Evaluating “whether a complaint states a plausible claim

for relief” is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Iqbal, 556 U.S. at 679.

    When considering a motion to dismiss, the Court “accept[s]

as true all factual allegations and draw[s] from them all

reasonable inferences.”       Dane v. UnitedHealthcare Ins. Co., 974

F.3d 183, 188 (2d Cir. 2020).        It is not required, however, “to

credit conclusory allegations or legal conclusions couched as

factual allegations.”       Id. (ellipsis omitted).      “Accordingly,

threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”


                                      13
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 14 of 38



Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (cleaned up).

“While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 679.

    2. Breach of Contract

    To state a claim for breach of contract, a “complaint need

only allege (1) the existence of an agreement, (2) adequate

performance of the contract by the plaintiff, (3) breach of

contract by the defendant, and (4) damages.”        Eternity Glob.

Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168,

177 (2d Cir. 2004) (quoting Harsco Corp. v. Segui, 91 F.3d 337,

348 (2d Cir. 1996)).    In evaluating a breach of contract claim

on a Rule 12(b)(6) motion to dismiss, a court should “strive to

resolve any contractual ambiguities in [the non-moving party's]

favor.”   Gerdau Ameristeel US Inc. v. Ameron Int’l. Corp., No.

13 CIV. 07169 (LGS), 2014 WL 3639176, at *3 (S.D.N.Y. July 22,

2014) (quoting Int'l Audiotext Network, Inc. v. Am. Tel. and

Tel. Co., 62 F.3d 69, 72 (2d Cir.1995)).       However, a court is

“not constrained to accept the allegations of the complaint in

respect of the construction of the [a]greement.”         Int’l

Audiotext Network, 62 F.3d at 72.       Instead, the Court’s primary

charge is determining for itself whether “a contract’s language

is clear and unambiguous,” which alone allows for the dismissal

of a breach of contract claim on a Rule 12(b)(6) motion.


                                   14
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 15 of 38



Oppenheimer & Co., Inc. v. Trans Energy, Inc., 946 F. Supp.2d

343, 349 (S.D.N.Y. 2013).     See also Georgia-Pacific Consumer

Prods., LP v. Int’l Paper Co., 566 F. Supp.2d 246, 250 (S.D.N.Y.

2008) (“If a contract is unambiguous on its face, its proper

construction is a question of law.”).       “[I]f a contract is

ambiguous as applied to a particular set of facts, a court has

insufficient data to dismiss a complaint for failure to state

[a] claim.”    Eternity Global Master Fund Ltd., 375 F.3d at 178.

    3. Applicability of Rule 9(b)

    Plaintiffs and the Republic disagree about whether

Plaintiffs’ allegations also must surmount Federal Rule of Civil

Procedure 9(b).

    Federal Rule of Civil Procedure 9(b) sets forth the

heightened pleading standards applicable to claims for fraud or

mistake.    Krys v. Pigott, 749 F.3d 117, 129 (2d Cir. 2014).          “In

alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake.         Malice,

intent, knowledge, and other conditions of a person's mind may

be alleged generally.”    Fed. R. Civ. P. 9(b).      “The

particularity requirement of Rule 9(b) serves to ‘provide a

defendant with fair notice of a plaintiff's claim, to safeguard

a defendant's reputation from improvident charges of wrongdoing,

and to protect a defendant against the institution of a strike

suit.’”    Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004)


                                   15
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 16 of 38



(citing O'Brien v. Nat'l Property Analysts Partners, 936 F.2d

674, 676 (2d Cir. 1991)).     Accordingly, under Rule 9(b), a

complaint must “(1) specify the statements that the plaintiff

contends were fraudulent, (2) identify the speaker, (3) state

where and when the statements were made, and (4) explain why the

statements were fraudulent.”     Acito v. IMCERA Grp., Inc., 47

F.3d 47, 51 (2d Cir.1995) (quoting Mills v. Polar Molecular

Corp., 12 F.3d 1170, 1175 (2d Cir.1993)).

    “By its terms, Rule 9(b) applies to ‘all averments of

fraud.’     This wording is cast in terms of the conduct alleged,

and is not limited to allegations styled or denominated as fraud

or expressed in terms of the constituent elements of a fraud

cause of action.”    Rombach, 355 F.3d at 171 (citing Fed. R. Civ.

P. 9(b)).     “Courts in the Second Circuit have applied Rule 9(b)

to any cause of action that bears a close legal relationship to

fraud or mistake, as well as to individual claims that, as

pleaded, are predicated on allegations of fraud.”         Matsumura v.

Benihana Nat’l. Corp., 542 F. Supp. 2d 245, 251 (S.D.N.Y. 2008).

Accordingly, a complaint may sound in fraud even where no fraud

claims are asserted.    Ladmen Partners, Inc. v. Globalstar, Inc.,

No. 07 CIV. 0976 (LAP), 2008 WL 4449280, at *11 (S.D.N.Y. Sept.

30, 2008).    “The Court must therefore closely scrutinize the

pleadings to determine if Plaintiff’s claims sound in fraud.”

Id. (citing Rombach, 355 F.3d at 171); see also In re Refco,


                                   16
       Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 17 of 38



Inc. Secs. Litig., 503 F.Supp.2d 611, 631 (“Rombach necessarily

requires a case-by-case analysis of particular pleadings to

determine whether ‘the gravamen of the complaint is plainly

fraud.’”) (cleaned up).

       The Republic argues that the Court should apply Rule 9(b)’s

heightened pleading standards here because the Amended

Complaints’ allegations “bear a close relationship to fraud.”

(Reply at 11).     Specifically, the Republic points to several

turns of phrase in the Amended Complaints--allegations that the

Republic “manipulated GDP data and calculations,” “obscure[d],”

“concealed,” and engaged in “attempted obfuscation” to deny

holders of the GDP-linked Securities payment for Reference Year

2013--as indications that Plaintiffs’ claim are fraud-based.

(See Mot. at 20-21; Reply at 10-11 (citing Aurelius AC ¶¶ 13,

72; ACP AC ¶¶ 13, 72; Novoriver AC ¶¶ 10, 15, 88; 683 AC ¶¶ 116,

128; Adona AC ¶¶ 13, 76).)       On the other hand, Plaintiffs argue

that Rule 9(b) is inapplicable because Plaintiffs’ claims are

for breach of contract and do not sound in fraud.           (Opp. at 24-

28.)    “A claim sounds in fraud when the gravamen of the claim is

that the plaintiff relied upon the defendant’s alleged

misrepresentation or omission.”        See In re Ford Fusion & C-Max

Fuel Econ. Litig., No. 13 MD 2450 (KMK), 2015 WL 7018369, at *16

(S.D.N.Y. Nov. 12, 2015); see also Rombach, 355 F.3d at 172

(applying Rule 9(b) when complaint alleged that a “statement was


                                     17
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 18 of 38



‘inaccurate and misleading;’ that it contained ‘untrue

statements of material facts;’ and that ‘materially false and

misleading written statements’ were issued”).

    The Republic cites several cases where courts within this

Circuit found that a good faith and fair dealing claim sounded

in fraud and applied Rule 9(b) on a motion to dismiss those

claims.   (Mot. at 20 n.11.)    For example, in DeBlasio v. Merrill

Lynch & Co., plaintiffs claimed that defendant investment

advisors concealed their profit incentive in certain financial

products “through a series of misleading statements and

omissions,” which caused plaintiffs to remain invested in those

products despite the availability of other, potentially more

lucrative investments.     No. 07 CIV. 318 (RJS), 2009 WL 2242605,

at *2 (S.D.N.Y. July 27, 2009).       Plaintiffs brought common-law

fraud and other claims, also alleging that “by making the

misrepresentations and omissions set forth” in the [complaint],

the Brokerage Defendants breached the implied covenant of good

faith and fair dealing.”     Id. at *12.    There, the Court found

that because plaintiff’s claims for breach of the implied

covenant and claims of unjust enrichment were “based on the same

allegations of intentional misrepresentations and omissions by

Defendants that are described throughout the [complaint], they

are subject to Rule 9(b).”     Id.    Likewise, in Fernandez v. UBS

AG, plaintiff made similar allegations that defendants


                                     18
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 19 of 38



“misrepresented the risks involved in the Funds and pushed

plaintiffs to invest in the Funds in order ‘to line their own

pockets,’ without disclosing all of their conflicts of interest

and without assessing the suitability of the investments for

their clients.”   222 F. Supp. 3d 358, 386 (S.D.N.Y. 2016).

There, the Court applied 9(b) to plaintiff’s claims for breach

of the implied covenant of good faith and fair dealing because

that claim was “premised on the same allegations of intentional

misrepresentations and omissions by defendants” that supported

plaintiff’s fraud-based claims.      Id.

    Unlike in DeBlasio, Fernandez, and the other cases upon

which the Republic relies, Plaintiffs’ allegations here do not

sound in fraud and thus are not subject to Rule 9(b)’s

heightened pleading requirements.       The gravamen of Plaintiffs’

claim is not that the Republic misrepresented or omitted terms

of the GDP Warrants with an intent to induce holders of

defaulted bonds to enter into the exchange offer.         Rather,

Plaintiffs allege that, years after Warrant holders accepted the

exchange offer, the Republic realized it would owe a substantial

amount under the agreement and caused the unavailability of data

in bad faith to avoid making a required payment, in breach of

the Global Securities terms.     (See e.g., Aurelius AC ¶¶ 7-14.)

This is unlike Merrill and Fernandez, where the claims clearly

were grounded in the same facts as the parallel fraud claims


                                   19
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 20 of 38



asserted in those cases.8    Accordingly, the Court will evaluate

Plaintiffs’ Amended Complaints under Rule 8, not Rule 9(b)’s

heightened pleading requirements applicable to fraud-based

claims.

  III. Discussion

     The Republic argues that Amended Complaints should be

dismissed because (1) the Global Securities’ “Binding Effect”

clause bars the Republic’s breach of contract claims (including

under the Global Securities’ “Modification” provision) (Opening

at 26-30) and because (2) the Global Securities impose no

obligation on the Republic to cause INDEC to publish data and




     8 The additional out-of-circuit cases that the Republic
relies upon do not compel a different result. (See Reply at 10-
11 n. 5 (citing Lester v. Unitrin Safeguard Ins. Co., 2020 WL
4583839 (N.D. Tex. Aug. 10, 2020) and Toner v. Allstate Ins.
Co., 821 F. Supp. 276, 284 (D. Del. 1993). Although Lester
observed the Fifth Circuit’s regular application of Rule 9(b) to
common law claims brought alongside claims under the Texas
Insurance Code, that court appears to have applied Rule 8
anyway. 2020 WL 4583839, at *3 (“Consequently, plaintiffs
failed to satisfy Rule 8’s pleading requirements, and their
claim for breach of the duty of good faith and fair dealing must
be dismissed.”). In Toner, the Court applied Rule 9(b) where
plaintiff’s claims were quintessentially fraud based. Toner,
821 F. Supp. at 285 (“The heart of plaintiffs' claim is . . .
‘[Defendant] intentionally and wrongfully induced Plaintiffs to
convert to the NOA program, which was, as still is [sic],
focused on new business . . . while failing to disclose
[defendant]'s intention to change its policies such that new
business would be far more difficult to generate.’”).


                                   20
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 21 of 38



Plaintiffs’ allegations of breach of the implied duty of good

faith and fair dealing are otherwise insufficient.9

  1. The Global Securities’ “Modifications Provision”

     In granting the Republic’s motion to dismiss Aurelius’

Original Complaint, the Court “[r]eject[ed] the Republic’s

atextual argument that the Global Security’s definition of ‘Base

Case GDP Growth’ does not encompass the Adjustment Fraction

mandated by the Security’s definition of Base Case GDP.”

Aurelius Cap. Master, Ltd., No. 19 CIV. 351 (LAP), 2020 WL

70348, at *6 n.6.   The Global Securities’ terms require the

application of the Adjustment Fraction--and thus necessitate a

calculation to be made using the inputs that the Adjustment

Fraction requires--to determine any Payment Amount for 2013.

     Plaintiffs claim that the Republic’s decision not to use

the Adjustment Fraction in calculating the 2013 Payment Amount,


     9 The Republic also contends that the Court should dismiss
the Amended Complaints for the same reasons it dismissed
Aurelius’ first complaint: because, as the Republic sees it,
Plaintiffs try once again to substitute the EMAE Index for
INDEC’s GDP figures. (See Mot. at 1, 13-15.) Plaintiffs
contend that the Amended Complaints’ references to the EMAE
Index are not intended to be a “substitute for the missing
‘contractually-mandated input,’ but rather . . . support their
claim that Argentina knew the missing input from INDEC would
establish satisfaction of the growth condition and Plaintiffs’
right to payment.” (Opp. at 4.) As discussed infra, the Court
considers these allegations in assessing whether Plaintiffs have
pled sufficient facts in support of their claim for breach of
the implied covenant of good faith and fair dealing.




                                   21
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 22 of 38



even after INDEC failed to publish 2013 Actual Real GDP in 1993

prices, breached the express terms of the Global Securities.

They say that any decision not to incorporate the Adjustment

Fraction required the consent of bondholders.        Specifically,

they point to the Global Securities’ “Modifications Provision,”

(see e.g., Aurelius AC ¶ 67; Adona AC ¶ 65; 683 AC ¶ 17; ACP AC

¶ 63; Novoriver AC AC ¶¶ 79-80), which reads:

    Any modification, amendment . . . to the Indenture, the
    GDP-Linked Securities Authorization or the terms and
    conditions of the GDP-Linked Securities of one or more
    Series (including these Securities) may be made, given,
    or taken pursuant to (i) a written action of the Holders
    of the GDP-Linked Securities of such affected Series
    without the need for a meeting, or (ii) by vote of the
    Holders of the GDP-Linked Securities of such affected
    Series taken at a meeting or meetings of Holders thereof
    . . . .


(Global Security § 22 at R-17) (emphasis added).)

    For its part, the Republic argues that it was not

“modifying” the contract by using unadjusted Actual Real GDP to

determine the 2013 Payment Amount.      In the absence of required

data from INDEC, the Republic avers that it was simply

exercising the discretion that the parties conferred upon it

under the Global Securities’ so-called “Binding Effect Clause.”

(Mot. at 26-30, n.18; Reply at 14-15).       That provision,

contained within the definition of “Payment Amount,” provides in

relevant part:




                                   22
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 23 of 38



     “Payment Amount” means, for any Payment Date, an amount
     equal to (i) the Available Excess GDP (converted into
     U.S. dollars) for the Reference Year corresponding to
     such Payment Date, multiplied by (ii) the notional
     amount of this Security outstanding as of such Payment
     Date . . . . The Payment Amount shall be determined by
     the Ministry of Economy on the Calculation Date
     preceding the relevant Payment Date. All calculations
     made by the Ministry of Economy hereunder shall be
     binding on the Trustee, the Registrar, the trustee
     paying agent and each other trustee paying agent and all
     Holders of this Security, absent bad faith, willful
     misconduct or manifest error on the part of the Ministry
     of Economy.


(Global Security, § 1(e) at R-4 (emphasis added).)

     Although this passage is contained within the definition of

“Payment Amount,” the Republic points to the Trust Indenture,10

which states that “the word[] . . . ‘hereunder’ and other words

of similar import refer to this Indenture as a whole and not to

any particular Article, Section or other subdivision.”            (Ex. A.

to Aurelius AC, Trust Indenture [dkt. no. 28-1 in 19-cv-351],

§ 1.1 at 1.)   By this provision, the Republic argues that “[t]he

parties thus agreed that the Ministry of Economy would have

final say over ‘all calculations.’”      (Reply at 14.)     The




10As the Court noted in its prior order, the Trust Indenture is
one of the four documents annexed to Aurelius’ Original
Complaint that govern the GDP-linked securities here, in
addition to the April 30, 2010 First Supplemental Indenture, the
2005 Global Security, and the 2010 Global Security. See
Aurelius Cap. Master, Ltd., 2020 WL 70348, at *2.



                                   23
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 24 of 38



Republic argues that not construing the Binding Effect Clause

this way would render it “mere surplusage.”        (Reply at 15.)

     The Court does not read the Binding Effect Clause as

broadly as the Republic advocates.      First, the Modifications

Provision that Plaintiffs point to explicitly requires that

modifications to certain “Reserved Matters,” such as a “change

[to] the method of calculation of the Payment Amounts,” (Global

Security § 22(f), at R-20) (emphasis added), receive the consent

of 75% of Warrant holders (id. § 22(b)(ii), at R-17).         “It is

a basic tenet of contract law that ‘[e]ffect should be given to

all the contract terms and the specific controls the general.’”

Federal Ins. Co. v. Great White Fleet (US) Ltd., 2008 WL

2980029, at *5 (S.D.N.Y. Aug. 1, 2008) (citing J. Aron & Co. v.

Askvin, 267 F.2d 276, 277 (2d Cir. 1959)).        Here, the Binding

Effect Clause does not specifically address how to calculate the

Payment Amount, whereas the Modifications Provision describes

what must be done to change how the Payment Amount is

calculated.11


     11The Republic cites several cases in support of its
argument that the Binding Effect clause requires deference to
the Republic’s decision to use unadjusted Base Case GDP, but the
contractual provisions at issue in those cases are
distinguishable, including because they did not fix the inputs
required to make the calculations in those cases. For example,
in Rogers Revocable Tr. v. Bank of Am., N.A., the provision at
issue expressly provided the defendant could adjust the call
strike price in a derivative transaction “in its sole
                                    (continued on following page)

                                   24
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 25 of 38



    Second, the Global Securities define “Payment Amount” as

“(i) the Available Excess GDP (converted into U.S. dollars) for

the Reference Year corresponding to such Payment Date,

multiplied by (ii) the notional amount of this Security

outstanding as of such Payment Date.”       (Global Security § 1(e).)

“Available Excess GDP” incorporates the definition of “Excess

GDP,” which is defined as the extent to which Nominal GDP

exceeds the “Nominal Base Case GDP.”      (Id.)    This ultimately

requires the use of the GDP figures published by INDEC and, to


(continued from previous page)
discretion” to reflect certain characteristics of the shares,
which did not prescribe specific data that the calculation agent
was required to use as inputs. 2008 N.Y. Misc. LEXIS 7471 (N.Y.
Sup. Ct. Nov. 13, 2008) (“[N]otwithstanding the above, the
Calculation Agent will determine if such Merger Event adjustment
affects the theoretical value of the Call Option or Put Option
and if so, may in its sole discretion make the adjustment set
forth in paragraph (A) under the definition of 'Calculation
Agent Adjustment' (as defined in the Equity Definitions) to the
terms of the Call Option and Put Option to reflect the
characteristics (including without limitation, the volatility,
dividend practice and policy and liquidity) of the New
Shares.”); see also Toledo Fund, LLC v. HSBC Bank USA, Nat’l
Ass'n, No. 11 CIV. 7686 KBF, 2012 WL 2850997, at *2 (S.D.N.Y.
July 9, 2012) (“The value of the Reference Basket was to be
determined by the ‘Calculation Agent [HSBC] in its sole
discretion.’”); Structured Credit Partners, LLC v. PaineWebber
Inc., No. 602112/2001, slip op. at *2-4 (N.Y. Sup. Ct. July 2,
2002) (Ex. 22 to Decl. of Robert J. Giuffra, Jr. [dkt. no. 33-22
in 19-cv-351]) (providing that “[Defendant] and SCP shall share
any financing, hedging and arbitrage profit” and that for
arbitrage profit “[t]he amount payable pursuant to this section
shall be calculated by [Defendant],” but not providing how
arbitrage profit should be calculated)).




                                   25
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 26 of 38



the extent applicable (i.e., in the event that INDEC rebases its

GDP figures), the Adjustment Fraction.       (Id.)   The Global

Securities therefore require the consent of 75% of bondholders

to modify the application of Adjustment Fraction using Actual

Real GDP measured in constant 1993 prices.

    Third, the Global Securities do not otherwise confer upon

the Republic the power to substitute other INDEC-published GDP

figures where INDEC does not publish the data that the Global

Securities call for.    Just as “[Plaintiffs] could have bargained

for language that provided flexibility where INDEC fails to

publish Actual Real GDP data,” Aurelius Cap. Master, Ltd., 2020

WL 70348, at *7, the Republic could have done the same.

    Accordingly, the Court finds that the Global Securities

explicitly required the Republic to comply with the

Modifications Provision, which required “(i) a written action of

the Holders of the GDP-Linked Securities of such affected Series

without the need for a meeting, or (ii) [a] vote of the Holders

of the GDP-Linked Securities of such affected Series taken at a

meeting or meetings of Holders thereof,” (Global Security § 22

at R-17), to use unadjusted Base Case GDP figures to calculate

Base Case GDP Growth and the growth condition for 2013.           This is

a required even after INDEC stopped publishing Actual Real GDP

in 1993 prices, because eschewing the Adjustment Fraction

calculation modified the method of calculation of the Payment


                                   26
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 27 of 38



Amount.   Plaintiffs have alleged that the Republic did not

obtain such consent before using unadjusted figures to calculate

the Payment Amount for the 2013 Reference Year.        Plaintiffs thus

have pled sufficient facts to state a claim that the Republic

breached the Global Securities’ Modification Provision.

  2. The Republic’s Implied Obligations as to INDEC’s
     Publication of Data


    In dismissing Aurelius’ Original Complaint, the Court

observed that “the Republic was under no explicit contractual

obligation to continue to calculate Actual Real GDP using

constant 1993 prices.”    Aurelius Cap. Master, Ltd., 2020 WL

70348, at *7 n.7.     The Republic contends that it had no implied

obligation to calculate these figures under the terms of the

Global Securities, either.

    Plaintiffs, on the other hand, assert at various points in

their opposition brief that the Republic had the implied

obligation under the Global Securities “to ensure that INDEC

published the ‘contractually-mandated input.’” (Opp. at 2; see

also Opp. at 17-18 (“Any reasonable person in the position of

the Warrant holders would be justified in understanding that the

Republic would ensure publication of the INDEC data required by

the contract.”)     They argue that the Republic breached that

obligation when INDEC did not publish Actual Real GDP using

constant 1993 prices (see e.g., Opp. at 12.)


                                   27
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 28 of 38



    By their terms, the Global Securities do not require the

Republic to compel INDEC to publish data, and the Court will not

impose such an obligation.     New York courts are “extremely

reluctant to interpret an agreement as impliedly stating

something” and may not add terms “under the guise of

interpreting the writing.”     ACE Sec. Corp. v. DB Structured

Prod., Inc., 36 N.E.3d 623, 630 (N.Y. 2015); see Rowe v. Great

Atl. & Pac. Tea Co., 385 N.E.2d 566, 570 (N.Y. 1978) (“[A] party

who asserts the existence of an implied-in-fact covenant bears a

heavy burden.”)   “New York law is clear that when interpreting

contracts, courts should apply ‘the ‘familiar and eminently

sensible proposition of law [ ] that, when parties set down

their agreement in a clear, complete document, their writing

should . . . be enforced according to its terms.’’”         CCM

Rochester, Inc. v. Federated Invs., Inc., No. 14-CV-3600 VEC,

2014 WL 6674480, at *6 (S.D.N.Y. Nov. 25, 2014) (citing Vermont

Teddy Bear Co., Inc. v. 538 Madison Realty Co., 775 N.Y.S.2d 765

(2004) (alterations in CCM Rochester).       “[C]ourts may not by

construction add or excise terms, nor distort the meaning of

those used and thereby make a new contract for the parties under

the guise of interpreting the writing.”       Id. (citing Reiss v.

Fin. Performance Corp., 97 N.Y.2d 195, 199 (2001)).

    Just as Plaintiffs could have bargained for flexibility to

use alternative statistics in the event that INDEC did not


                                   28
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 29 of 38



publish the data referenced in the Global Securities, they also

could have bargained for a provision requiring INDEC to

calculate and publish that data in all circumstances.         Yet the

Global Securities do not include such a term.        The Court will

not impose such a substantive obligation on the Republic

especially when, as here, the parties are “sophisticated,

counseled business people.”     Ontario, Inc. v. Samsung C & T

Corp., 103 N.E.3d 774, 780 (N.Y. 2018); see also CCM Rochester,

No. 14-CV-3600 VEC, 2014 WL 6674480, at *6 (S.D.N.Y. Nov. 25,

2014) (rejecting the imposition of an “implied duty to use best

efforts” where “the terms of the [contract] d[id] not impose any

obligation” to do so).

    Although the contract does not impose a categorical duty on

the Republic to make INDEC calculate and publish data,

Plaintiffs argue that under New York law the Republic cannot

cause the non-occurrence of a condition--here, INDEC’s

publication of Actual Real GDP using constant 1993 prices--in

order to avoid making a payment under the Global Securities.

Plaintiffs point to New York’s prevention doctrine, which

recognizes a contract party’s “implied obligation not to (1) do

anything which will have the effect of destroying or injuring

the right of the other party to receive the fruits of the

contract or (2) act in such a way as to frustrate or prevent the

occurrence of a condition precedent.”       Ixe Banco, S.A. v. MBNA


                                   29
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 30 of 38



Am. Bank, N.A., No. 07 CIV. 0432 (LAP), 2008 WL 650403, at *10

(S.D.N.Y. Mar. 7, 2008) (citing Westerbreke Corp. v. Daihatsu

Motor Co., Ltd., 304 F.3d 200, 212 (2d Cir. 2002)).         The

doctrine applies “when ‘a party wrongfully prevents [a]

condition from occurring.’”     Grewal v. Cuneo Gilbert & LaDuca

LLP, No. 13-CV-6836 (RA), 2018 WL 4682013, at *11 (S.D.N.Y.

Sept. 28, 2018) (quoting MCI LLC v. Rutgers Cas. Ins. Co., No.

06-CV-4412 (THK), 2007 WL 4258190, at *10 (S.D.N.Y. Dec. 4,

2007)), aff'd, 803 F. App'x 457 (2d Cir. 2020) (emphasis in

Grewal).

    It is not clear to the Court that the prevention doctrine

is applicable here.    Several of the cases upon which Plaintiffs

rely, including Ixe Banco, applied the prevention doctrine where

the party invoking the doctrine argued its contract counterparty

had prevented the invoking party’s performance.        See e.g., Ixe

Banco, S.A. v. MBNA Am. Bank, N.A., No. 07 CIV. 0432 (LAP), 2009

WL 3124219 (S.D.N.Y. Sept. 29, 2009) (prevention doctrine

precluded defendants from exercising their right to terminate if

defendants frustrated a condition required for plaintiffs to

perform); Arc Elec. Constr. Co. v. George A. Fuller Co., 24

N.Y.2d 99, 103-04 (1969) (applying the prevention doctrine where

“the [defendant’s] own act, in terminating the contract . . .

rendered it impossible for [plaintiff] to take any necessary

steps to satisfy [performance]).


                                   30
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 31 of 38



    In other cases cited by Plaintiffs, courts applied the

doctrine where a party prevented the occurrence of a condition

precedent to formation of a binding contract.        See e.g.,

Kooleraire Serv. & Installation Corp. v. Bd. of Educ. of City of

New York, 28 N.Y.2d 101 (1971) (applying the prevention doctrine

where contract stated that it was not binding unless the state

Comptroller endorsed the contract and certified that funds were

available and Comptroller withheld its endorsement at the

request of defendant); Datamaxx Applied Techs., Inc. v. City of

New York, 16-cv-3649 (JGK), 2018 WL 1621536, at *1 (S.D.N.Y.

Mar. 29, 2018) (finding that City could not avoid formation of a

contract where it had frustrated the condition precedent to

formation by withdrawing the contract from the Comptroller’s

review); Vanadium Corp. of Am. v. Fid. & Deposit Co. of Md., 159

F.2d 105, 108 (2d Cir. 1947) (upholding jury verdict that

discharged defendants' contractual duties related to the

assignment of a mineral lease where assignment required approval

from the Secretary of the Interior because “plaintiff was

obligated to refrain from positive actions to prevent approval

by the Secretary” and plaintiff breached this condition

precedent); see also Sanofi-Synthelabo Inc. ex rel. Sanofi Grp.

Pension Plan v. Eastman Kodak Co., No. 99 CIV. 4888 LAP, 2000 WL

1611068, at *6 (S.D.N.Y. Oct. 27, 2000) (finding plaintiff pled

breach of the covenant of good faith and fair dealing where


                                   31
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 32 of 38



agreement required both parties to obtain IRS determination

letters before a distribution of assets occurred and plaintiff

alleged that defendant delayed the asset transfer by acting in

bad faith in delaying receipt of a determination letter).

     Here, Plaintiffs do not allege that any action taken by the

Republic prevented Plaintiffs’ performance, nor do they allege

that the Republic prevented the occurrence of a condition

precedent to the formation of a contract (indeed, no party

disputes that the Global Securities are binding and enforceable

contracts).   Rather they allege that the Republic caused the

unavailability of information that deprived Plaintiffs of a

contractual right to payment, i.e., the fruits of the contract

that they bargained for.12    The cases cited by Plaintiffs that

have applied the prevention doctrine therefore appear to address

slightly different factual scenarios.

     The Court need not decide whether Plaintiffs’ allegations

are sufficient to state a claim under the prevention doctrine

because they are clearly sufficient to state a claim under the



     12In one case cited by Plaintiffs, the First Department
affirmed denial of third-party defendant’s motion to dismiss
where it “prevented [third-party plaintiffs from exercising a
contractual right] by withholding information pertaining to the
properties' operations necessary to ascertain the purchase price
and otherwise make an informed decision as to whether to
exercise the right,” see Rutigliano v. Rutigliano, 10 A.D. 3d
516, 517 (1st Dep’t 2004), however it is unclear whether that
court relied on the prevention doctrine in doing so.


                                   32
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 33 of 38



prevention doctrine’s corollary, the doctrine of good faith and

fair dealing.   The prevention doctrine is “similar to-and

perhaps rooted in-the implied covenant of good faith and fair

dealing.”   Consol. Edison, Inc. v. Ne. Utilities, 426 F.3d 524,

529 (2d Cir. 2005).    “Under New York law, a covenant of good

[faith] and fair dealing is implied in all contracts.”          Fishoff

v. Coty Inc., 634 F.3d 647, 653 (2d Cir. 2011) (citing Cross &

Cross Props., Ltd. v. Everett Allied Co., 886 F.2d 497, 502 (2d

Cir. 1989)).    “The implied covenant ‘embraces a pledge that

neither party shall do anything which will have the effect of

destroying or injuring the right of the other party to receive

the fruits of the contract.’”     Int'l Techs. Mktg., Inc. v.

Verint Sys., Ltd., 157 F. Supp. 3d 352, 368 (S.D.N.Y. 2016)

(quoting 511 W. 232nd Owners Corp. v. Jennifer Realty Co., 98

N.Y.2d 144 (2002)).    “The duties of good faith and fair dealing

‘do not imply obligations inconsistent with other terms of the

contractual relationship . . . [but] do encompass any promises

which a reasonable person in the position of the promisee would

be justified in understanding were included.’”        CCM Rochester,

2014 WL 6674480, at *6 (citing 511 W. 232nd Owners Corp, 98

N.Y.2d at 153 (citations and internal quotations omitted).             “For

a complaint to state a cause of action alleging breach of an

implied covenant of good faith and fair dealing, the plaintiff

must allege facts which tend to show that the defendant sought


                                   33
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 34 of 38



to prevent performance of the contract or to withhold its

benefits from the plaintiff.”     Fillmore E. BS Fin. Subsidiary

LLC v. Capmark Bank, 552 F. App'x 13, 16 (2d Cir. 2014) (quoting

Aventine Inv. Mgmt., Inc. v. Canadian Imperial Bank of Commerce,

265 A.D.2d 513, 514 (2d Dep't 1999)).

    Taken as true, the allegations in Plaintiffs’ Amended

Complaints are sufficient to allege that the Republic violated

the implied covenant of good faith and fair dealing.         Plaintiffs

have alleged that the Republic was aware that it would owe a

payment to Warrant holders if Base Case GDP Growth was

calculated based on adjusted Base Case GDP.        (Aurelius AC ¶ 72;

ACP AC ¶ 72; Novoriver AC ¶ 76; 683 AC ¶ 128; Adona AC ¶ 127.)

Although Plaintiffs do not contend that the EMAE index should be

adopted as the contractual input here (as Aurelius did in its

first complaint), Plaintiffs point to data published by INDEC--

including the EMAE Index for 2013, and Actual Real GDP in 1993

prices for the first three quarters of 2013--to allege that the

Republic was aware that Actual Real GDP Growth for 2013 would

have substantially exceeded Base Case GDP Growth for that year

if INDEC had published 2013 Actual Real GDP in 1993 prices.

(Aurelius AC ¶¶ 37-57; ACP AC ¶¶ 37-57; Novoriver AC ¶¶ 39-56,

69; 683 AC ¶¶ 69-107; Adona AC ¶¶ 55-57, 75-103.)         Plaintiffs

allege that the Republic caused INDEC to stop publishing data to

obscure the fact that a payment was due so as to prevent having


                                   34
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 35 of 38



to make payment to bondholders.      (See e.g., Aurelius AC ¶ 13;

ACP AC ¶ 13; Novoriver AC ¶ 88, 683 AC ¶ 11-12, 59; Adona AC

¶ 127.)   These allegations are sufficient to state a claim that

the Republic sought to deprive Plaintiffs of payment for the

2013 Reference Year by causing INDEC not to publish the data

necessary to make such a calculation.13

     The Republic dismisses Plaintiffs’ allegations as a

“conspiracy theory” and offers a laundry list of reasons why it

would not be in the Republic’s interest to employ a lower GDP

growth figure to avoid making a payment under the Global

Securities.   (See e.g., Reply at 12.)      It also offers other

explanations as to why INDEC would cease publication of 2013

Actual Real GDP in 1993 prices, including that the decision had

been in the works for many years and came at the insistence of

the International Monetary Fund.14      (See Reply at 12-13.)     As



     13Plaintiffs also have alleged that the Republic took these
actions in bad faith. See CCM Rochester, 2014 WL 6674480, at *7
(“For the same reasons that the Court finds that [the] Complaint
adequately alleges that Federated acted intentionally to
minimize CCM's Earnout Payments, the Court also finds that [the]
Complaint contains sufficient facts to give rise to an inference
that Federated took those actions in bad faith. . . .”).
     14Even assuming that the Court may properly consider the
documents annexed to the Republic’s motion that purportedly show
that rebasing came at the IMF’s insistence and was in the works
for some time, these facts provide just one possible explanation
for INDEC’s discontinuance of Actual Real GDP in 1993 prices for
one quarter of 2013. The Republic also submits exhibits
                                    (continued on following page)

                                   35
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 36 of 38



discussed above, however, Plaintiffs need only surmount Rule 8’s

pleading requirements, not Rule 9(b)’s.       Plaintiffs must state a

plausible claim to “raise a right to relief above the

speculative level.”     Twombly, 550 U.S. at 555.     “‘Plausibility’

is not certainty.”     CCM Rochester, 2014 WL 6674480, at *1.

Plaintiffs’ Amended Complaint does not need to allege “facts

which can have no conceivable other explanation, no matter how

improbable that explanation may be.”      Cohen v. SAC Trading

Corp., 711 F.3d 353, 360 (2d Cir. 2013).       Because Rule 9(b) is

inapplicable here, Plaintiffs need not plead facts that are as

“cogent and at least as compelling as any opposing inference one

could draw from the facts alleged.”      (See Mot. at 24.)      And, in

any case, the theory that the Republic would try to report lower

GDP figures to avoid making a large payment to its creditors is

not nearly as implausible as the Republic makes it out to be.

Whether discovery will bear out Plaintiffs’ contentions is a

different story.     At this stage, however, Plaintiffs have

alleged sufficient facts which, taken as true, plausibly state a




(continued from previous page)
describing the technical independence of INDEC as a matter of
Argentine law, (Mot. at 17-18; Reply at 7), but this submission
does little to rebut the allegation that the Republic in fact
caused INDEC to refrain from publishing data in this instance,
especially at the motion to dismiss stage.


                                   36
        Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 37 of 38



claim for breach of the implied covenant of good faith and fair

dealing.15

  IV.     Conclusion
     For the foregoing reasons, the Republic’s motion to dismiss

the Amended Complaints is DENIED.

     The Clerk of the Court shall close the open motion at the

following docket entries:

          •   Dkt.   no.   32   in   19-cv-351
          •   Dkt.   no.   21   in   19-cv-9786
          •   Dkt.   no.   22   in   19-cv-10109
          •   Dkt.   no.   22   in   19-cv-10131
          •   Dkt.   no.   16   in   19-cv-11338




     15Because Plaintiffs have alleged that distinct conduct
amounted to a violation of the express terms of the Global
Securities’ modification provision (the Republic’s alleged
unilateral substitution of unadjusted GDP figures) and breach of
the implied covenant of good faith and fair dealing (the
Republic’s alleged causing of INDEC to not calculate 2013 Actual
Real GDP in 1993 prices), both claims may be sustained at this
stage. See e.g., Credit Agricole Corp. v. BDC Fin., LLC, 135
A.D.3d 561, 561 (1st Dep’t) (“The motion court correctly found
that plaintiffs' causes of action for breach of contract and
breach of the implied covenant of good faith and fair dealing
are not duplicative. Plaintiffs allege that defendants failed to
share collateral ratably, in breach of the express agreements at
issue. They also allege that, even if none of the provisions of
the agreements were violated, defendants breached the implied
covenant of good faith and fair dealing by deliberately
manipulating and depressing the bids of other bidders during the
auction of the debtor's assets . . .”); see also Dreni v.
PrinterOn Am. Corp., 486 F. Supp. 3d 712, 730 (S.D.N.Y. 2020).



                                           37
     Case 1:19-cv-09786-LAP Document 27 Filed 03/29/21 Page 38 of 38



    By no later than April 16, 2021, the parties shall confer

and propose, by letter, a schedule for proceeding with

discovery.

    SO ORDERED.

Dated:    New York, New York
          March 29, 2021

                                __________________________________
                                LORETTA A. PRESKA
                                Senior United States District Judge




                                   38
